DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 09/09/2022.  Claims 1, 4-5, 8-9, 11, 14-15, and 18-20 remain pending in the application. Claims 1, 11, and 20 are independent.

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.  Applicant's amendment to claims also raises the following new objections. 
Claims 1, 11, and 20 are objected to because of the following informalities:  
in .  
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8-9, 11, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cutter (US 9,194,716 B1, issued on 11/24/2015), hereinafter Cutter in view of AGRAWAL et al.(US 2019/0179917 A1, filed on 05/31/2018), hereinafter AGRAWAL, Jones et al. (US 2007/0143345 A1, published on 06/21/2007), hereinafter Jones, Shelby et al. (US 2018/0349413 A1, filed on 05/09/2018), hereinafter Shelby, and Abramson et al. (US 2002/0163547 A1, published on 11/07/2002), hereinafter Abramson.

Independent Claims 1, 11, and 20
	Cutter discloses a method for displaying map information (Cutter, Col. 4, lines 11-15: the point of interest information can be provided as one or more graphical elements displayed on a map that shows the user's current location, where each graphical element represents a point of interest), comprising: 
when a user starts a map, acquiring a user feature of the user (Cutter, step 302 in FIG. 3; Col. 5, lines 11-33: a current location of the user's electronic device is received from a location determination module) and historical click theme information of the user (Cutter, Col. 12, lines 8-67: since only limited information can be displayed, providing a user with a subset of categories of points of interest may be desirable; determining which categories to provide to the user can be based on the current time, the current location, search activity (e.g., the frequency that search queries related to the subject matter of the category at a given location), and click data (data about the search results users clicked on when presented with responses to search queries));
for each to-be-recommended theme of to-be-recommended themes, determining a click probability of the to-be-recommended theme  (Cutter, FIGS. 7-8; Col. 1, lines 32-51; Col. 1, line 57 – Col. 2, line 9: the queries are grouped into multiple categories based on subject matter of the queries; for each of multiple locations, probabilities of receiving a query in each category at multiple different times are determined; each point of interest within a predetermined distance to the current location is associated with a category of multiple categories; each of the points of interest is scored and ranked based on the probability of receiving a query from a user relating to the subject matter of the category at the current time in the current location) (Cutter, Col. 14, lines 13-40: with the queries grouped into categories, the frequency of queries being received into those categories can be correlated to different times and locations; a statistical analysis of the correlated query data can be used as a basis for determining a probability of receiving a query in a particular category at a particular time; the probability can be used as an estimate of the probability that a point of interest within the category is interesting to a user at a given time in a given location; click data can also be categorized and used to estimate probability); and 
displaying recommended themes with click probabilities meeting a predetermined requirement on the map (Cutter, steps 806-810 in FIG. 8; Col. 15, lines 22-44: provide one or more points of interest to the user based on the ranking and scoring, which are determined according to the proximity of the point of interest to the current location, and probability of receiving a query relating to the category at the particular current time and location) (Cutter, Col. 4, lines 24-36: filter the points of interest in close proximity to the user so that a subset of the total number of points of interest can be selected to present to the user based on indicia that the selected points of interest would be interesting to a user at that current location and, in some instances, at the particular current time; Col. 4, lines 11-15: the point of interest information can be provided as one or more graphical elements displayed on a map that shows the user's current location, where each graphical element represents a point of interest),
wherein the determining the click probability of the to-be-recommended theme  (Cutter, FIGS. 7-8; Col. 1, lines 32-51; Col. 1, line 57 – Col. 2, line 9: the queries are grouped into multiple categories based on subject matter of the queries; for each of multiple locations, probabilities of receiving a query in each category at multiple different times are determined; each point of interest within a predetermined distance to the current location is associated with a category of multiple categories; each of the points of interest is scored and ranked based on the probability of receiving a query from a user relating to the subject matter of the category at the current time in the current location) (Cutter, Col. 14, lines 13-40: with the queries grouped into categories, the frequency of queries being received into those categories can be correlated to different times and locations; a statistical analysis of the correlated query data can be used as a basis for determining a probability of receiving a query in a particular category at a particular time; the probability can be used as an estimate of the probability that a point of interest within the category is interesting to a user at a given time in a given location; click data can also be categorized and used to estimate probability) comprises: ; 
 (Cutter, Col. 1, line 61 – Col. 2, line 4: each point of interest is within a predetermined distance to the current location and is associated with a category of multiple categories differentiated by subject matter; each of the categories is ranked based on the scores of the points of interest included in the categories and based on the probability of receiving a query from a user relating to the subject matter of the category at the current time in the current location; Col. 7, lines 4- 17: each point of interest can be associated with one or more categories, which can be differentiated by subject matter); and 
, 
wherein the displaying the recommended themes with the click probabilities meeting the predetermined requirement on the map comprises: displaying the recommended themes with the click probabilities greater than a predetermined threshold on the map in the form of  GUI elements (Cutter, Cutter, Col. 4, lines 24-36: filter the points of interest in close proximity to the user so that a subset of the total number of points of interest can be selected to present to the user based on indicia that the selected points of interest would be interesting to a user at that current location and, in some instances, at the particular current time; step 504 in FIG. 5; steps 608-610 in FIG. 6; steps 808 in FIG. 8; Col. 10, line 56 – Col. 11, line 13; Col. 14, lines 13-61; Col. 15, lines 22-44: provide one or more points of interest to the user based on the ranking and scoring, which are determined according to the proximity of the point of interest to the current location, and probability of receiving a query relating to the category at the particular current time and location; i.e., a subset of points of interest with higher probability scores are selected from total number of points of interest according to a certain probability threshold for receiving a query relating to the category at the particular current time and location in addition to distance threshold) (Cutter, Col. 1, lines 21-25; Col. 11, lines 30-36: the map is overlaid with one or more graphical elements representing the one or more points of interest, which are overlaid on the map in proximity to locations corresponding to the points of interest represented by the graphical elements); 
,
when the user scales the map to different scales, displaying information of entities subordinate to a theme  (Cutter, Col. 13, lines 43-51: if a map of the United Kingdom was displayed to the user, and the user zoomed in on the map to London and then input a search query COFFEE SHOPS, COFFEE SHOPS located at London will be queried and displayed; i.e., map information are displayed to the user according to the scale of the map changed by zooming operation from United Kingdom view to London view).
Cutter further discloses an electronic device, comprising: at least one processor (Cutter, 1002 or 1052 in FIG. 10; Col. 19, lines 11-18: processor); and a memory (Cutter, 1004 or 1064 in FIG. 10; Col. 18, lines 18-23; Col. 19, lines 36-55: memory) communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform a method described above (Cutter, FIG. 10; Col. 18, lines 5-11 and 32-35: the processor 1002 may process instructions for execution within the computing device 1000, including instructions stored in the memory 1004 or on the storage device 1006 to display graphical information for a GUI on a display 1016 and perform one or more methods described above).
	Cutter further discloses a non-transitory computer readable storage medium (Cutter, 1004, 1006, or 1064 in FIG. 10; Col. 18, lines 18-38; Col. 19, lines 36-55: memory or storage device or computer readable medium) with computer instructions stored thereon, wherein the computer instructions are used for causing a computer to perform a method described above (Cutter, FIG. 10; Col. 18, lines 5-11 and 32-35: the processor 1002 may process instructions for execution within the computing device 1000, including instructions stored in the memory 1004 or on the storage device 1006 to display graphical information for a GUI on a display 1016 and perform one or more methods described above).
	Cutter further disclose the analysis can be run periodically or continuously, to further refine the results (Cutter, Col., 14, lines 62-64).
Cutter fails to explicitly disclose (1) determining a click probability of the to-be-recommended theme by using a pre-trained recommendation model according to the user feature and the historical click theme information respectively, which comprises: acquiring a vector representation corresponding to the user feature; acquiring vector representations corresponding to historical click themes in the historical click theme information and the to-be-recommended themes respectively; and inputting the acquired vector representation corresponding to the user feature and the acquired vector representations corresponding to the themes to the pre-trained recommendation model, to obtain the click probabilities of the to-be-recommended themes; (2) constructing a knowledge graph, the knowledge graph comprising different types of nodes, and the different types of nodes comprising: entities and themes, each entity corresponding to a geographically existing point of interest, and for the each entity, connecting an entity node corresponding to the each entity to a theme node corresponding to a theme to which the each entity belongs respectively; and the acquiring the vector representations corresponding to the historical click themes in the historical click theme information and the to-be-recommended themes respectively comprising: determining the vector representations corresponding to the historical click themes and the to-be-recommended themes respectively according to the knowledge graph, the historical click themes and the to-be-recommended themes being the themes in the knowledge graph; (3) displaying the recommended themes on the map in the form of bubbles; (4) when the user selects one of the displayed bubbles, displaying information of entities subordinate to a theme corresponding to the selected bubble on the map; and (5) when the user scales the map to different scales, displaying information of entities subordinate to a theme corresponding to the selected bubble on the map according to a visual effect display manner corresponding to a current scale, wherein two images correspond to different scales have different visual effect display manners.
AGRAWAL teaches a system and a method for providing suggestions to points of interest (AGRAWAL, ¶ [0020]), wherein determining a click probability of the to-be-recommended theme by using a pre-trained recommendation model according to the user feature and the historical click theme information respectively (AGRAWAL, ¶¶ [0033], [0143]-[0146], and [0110]: a geographical knowledge graph may provide output to a machine learning model, which determines a set of weight values for the interpretation, based on at least one of context data of the device or on a feature of the respective combination of tagging as at least one of category/attribute type, point of interest type, or geographical type; the machine learning model may be trained using click log data to compute a confidence/probability score for each interpretation generated by the interpretation generation process), which comprises: acquiring a vector representation corresponding to the user feature; acquiring vector representations corresponding to historical click themes in the historical click theme information and the to-be-recommended themes respectively; and inputting the acquired vector representation corresponding to the user feature and the acquired vector representations corresponding to the themes to the pre- trained recommendation model, to obtain the click probabilities of the to-be-recommended themes (AGRAWAL, ¶ [0137]: for the purpose of ranking, each training instance is represented in terms of a vector of size N where each element in the vector represents a feature; the list of feature vectors corresponding to each interpretation of a query is an input to learnt model which in turns returns back confidence/probability scores for each interpretation) (AGRAWAL, ¶¶ [0115] and [0120]: for each interpretation, the interpretation ranking/pruning module 1006 collects features of the interpretation that might be representative in ranking the relevance of interpretation for the user; the features may be query based, context based or relevant POI/Address based; example feature values may be determined for one or more of the following: tag collocation feature values, entity collocation feature values, domain click through rate (DCTR) feature values, intent click through rate (ICTR) feature values, distance feature values, popularity feature values, lexical similarity feature values, query feature values, document feature values, and context feature values); 
constructing a knowledge graph, the knowledge graph comprising different types of nodes, and the different types of nodes comprising: entities and themes, each entity corresponding to a geographically existing point of interest, and for the each entity, connecting an entity node corresponding to the each entity to a theme node corresponding to a theme to which the each entity belongs respectively (AGRAWAL, FIG. 4; ¶ [0042]: a click-through graph of relationships between search queries, points of interest, and categories, wherein a POI node is connecting with a category node to which the POI belongs) (AGRAWAL, 332 in FIG. 3; FIGS. 4 and 10; ¶ [0082]: the geographical knowledge graph generator 304 further includes a weighted finite state transducer (WFST) generation module 312, which generates a concept WFST 316, a POI WFST 318 and a geo WFST 320, to form the geographical knowledge graph 322, wherein POI WFST is connected with concept (i.e., category/attribute) WFST according to the category/attribute to which a POI belongs); and 
the acquiring the vector representations corresponding to the historical click themes in the historical click theme information and the to-be-recommended themes respectively comprising: determining the vector representations corresponding to the historical click themes and the to-be-recommended themes respectively according to the knowledge graph, the historical click themes and the to-be-recommended themes being the themes in the knowledge graph (AGRAWAL, ¶¶ [0033], [0143]-[0146], [0110], [0039], and [0044]: a geographical knowledge graph may provide to a machine learning model, which determines a set of weight values for the interpretation, based on at least one of context data of the device or on a feature of the respective combination of tagging as at least one of category/attribute type, point of interest type, or geographical type; the machine learning model may be trained using click log data to compute a confidence/probability score for each interpretation generated by the interpretation generation process; determines if a query click frequency meets a predefined confidence threshold; if the frequency meets the confidence threshold, designate the query as a trigger for the respective category or chain) (AGRAWAL, ¶ [0137]: for the purpose of ranking, each training instance is represented in terms of a vector of size N where each element in the vector represents a feature; the list of feature vectors corresponding to each interpretation of a query is an input to learnt model which in turns returns back confidence/probability scores for each interpretation).
Cutter and AGRAWAL are analogous art because they are from the same field of endeavor, a system and a method for providing suggestions to points of interest.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of AGRAWAL to Cutter.  Motivation for doing so would improve accuracy, efficiency, and extensibility of suggestions (AGRAWAL, ¶¶ [0084]-[0085]).
Cutter in view of AGRAWAL further discloses the points of interest can be ranked following the "place ranks" approach described in U.S. Patent Publication No. 2007/0143345 entitled "Entity Display Priority in a Distributed Geographic Information System", to Jones et al., filed on Oct. 11, 2006 (Cutter in Col. 11, lines 30-36).
Cutter in view of AGRAWAL fails to explicitly disclose (1) displaying the recommended themes on the map in the form of bubbles; (2) when the user selects one of the displayed bubbles, displaying information of entities subordinate to a theme corresponding to the selected bubble on the map; and (3) when the user scales the map to different scales, displaying information of entities subordinate to a theme corresponding to the selected bubble on the map according to a visual effect display manner corresponding to a current scale, wherein two images correspond to different scales have different visual effect display manners.
Jones teaches systems and methods relating to mapping systems (Jones, ¶ [0003]), displaying the recommended themes on the map in the form of bubbles (Jones, ¶¶ [0022]-[0023]: the ranking of geospatial entities is primarily in the context of choosing entities for display to a user on a map; the ranking may be used for other purposes; e.g., selecting which entities should have associated keywords used for determining and displaying relevant advertising; selecting which entities should be suggested as potential origins, destinations, or waypoints in navigation computations; and other uses where an estimation of a most popular or most interesting subset of geospatial entities is desired; the map may be annotated with information about government entities and services such as parks and recreational services, federal, state, or local government landmarks, and community services; these and other annotations may be presented in the form of placemarks belonging to one or more categories, including commercial placemarks that represent businesses, travel placemarks including, for instance, historical sights and tourism destinations, user-defined placemarks that have been identified and named by a user for personal or community use, and/or community placemarks that have been voluntarily defined by members of the public in a forum; ¶¶ [0044] and [0070]-[0071]: determines which of those entities/placemarks to display based on a placemark score is beyond/above a certain/given threshold, and the placemarks may also be organized into categories such that an individual placemark can be associated with different groups of placemarks, e.g. placemarks associated with a specific city as well as placemarks of tourist destinations; each of these categories may be reflected a separate placemark layer; FIG. 4; 530 in FIG. 5; ¶¶ [0073] and [0078]: receiving a map including prioritized placemarks displayed in FIG. 5 in the form of text boxes/bubbles, e.g., 105, 419, and  530 in FIG. 5);
when the user selects one of the displayed bubbles, displaying  entity information subordinate to a  entity corresponding to the selected bubble on the map (Jones, the map 550 also includes interactive content, in the form of a text box 530 that links to a comment about a placemark provided by a community member) [or when the user selects one of the displayed  themes, displaying information of entities subordinate to a theme corresponding to the selected  theme on the map (Jones, ¶ [0023]: the user can select additional layers to customize the map, wherein individual layers of data that can be overlaid onto such a basic map; ¶ [0062]: when entities are displayed in an interactive GIS, they are often presented in the form of layers, and these layers are selectable individually and in aggregate; FIG. 3; ¶¶ [0072] and [0074]: a request for a placemark layer or layers is received 345, and the appropriate layers are provided 350 to the requester; a user can select, using checkboxes on a graphical user interface 520, which layers should be included on the map displayed 550)].
Cutter in view of AGRAWAL, and Jones are analogous art because they are from the same field of endeavor,  systems and methods relating to mapping systems.  Also, it is also well known in the art that the graphical element overlaid on the map is in forms of bubble.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Jones to Cutter in view of AGRAWAL.  Motivation for doing so would enhance GUI by offering the advantage of linking additional information about a location entity1.
Cutter in view of AGRAWAL and Jones fails to explicitly disclose (1) when the user selects one of the displayed bubbles, displaying information of entities subordinate to a theme corresponding to the selected bubble on the map; and (2) when the user scales the map to different scales, displaying information of entities subordinate to a theme corresponding to the selected bubble on the map according to a visual effect display manner corresponding to a current scale, wherein two images correspond to different scales have different visual effect display manners.
Shelby teaches systems and methods related to providing map features (Shelby, ¶ [0002]), wherein when the user selects one of the displayed bubbles, displaying information of entities subordinate to a theme corresponding to the selected bubble on the map (Shelby, FIGS. 2-7; ¶¶ [0100], [0105], [0115], and [0119]-[0120]: the GUI 300 shows a 2D map 202 similar to the one illustrated in FIG. 2 and as the user zooms-in on map 202, the venue 204 becomes a 3D structure; venue 204 now contains selector 312 in a form of bubble, indicating that the user may look inside venue 204 (e.g., via an indoor map for venue 204) by selecting selector 132; looking inside a venue will cause an indoor map to be presented on the display of user device 130; e.g., an example graphical user interface 500 containing a first indoor map 502 of venue 204 after the user selected selector 312 from GUI 300 or GUI 400; FIG. 6 illustrates an example graphical user interface 600 containing a zoomed-in 3D view 602 of indoor map 502 of venue 204 after or while a user performs a zoom-in operation on map 502 on GUI 500, which includes POI category indicator 614 and textual label 616 identify POI 610 as "Tory Burch";  an example graphical user interface 700 containing a representation of POI 610 from GUI 600 after the user selected POI 610 (e.g., by clicking on it in GUI 600); placecard 720 associated with POI 610 is presented to the display upon selection of POI 610) (Shelby, FIGS. 8-12; ¶¶ [0125], [0128], [0133], [0135], and [0137]: GUI 900 presents a first zoomed-in representation of venue 904 previously shown in GUI 800, which contains selector 912 in a form of bubble, indicating that the user may look inside venue 804 via an indoor map by selecting selector 912; e.g., an example graphical user interface 1000 containing a first indoor map 1002 for venue 804 after user selected selector 912 in GUI 900, which including points of interest 1020, 1030 and 1040 (e.g., terminals, shops, restaurants, restrooms, security check points) arranged according to the floor plan of venue 804; FIG. 11 illustrates an example graphical user interface 1100 containing a zoomed-in view of POI 1020 after the user selected POI 1020 from a prior GUI or after the user performed a zoom-in operation, wherein POI 1020 is shown with selector 1128 in a form of bubble for allowing the user to look inside and see an even more detailed inside view of POI 1020; FIG. 12 illustrates an example graphical user interface 1200 containing indoor map 1202 for POI 1020 (i.e., a sub-map for venue 804) after the user selected selector 1128 in GUI 1100, which include additional points of interest 1220 and 1240 ( e.g., gates, shops, restaurants, restrooms, security check points) arranged according to the floor plan of POI 1020);
when the user scales the map to different scales, displaying information of entities subordinate to a theme corresponding to the selected bubble on the map according to a visual effect display manner corresponding to a current scale (Shelby, FIGS. 4-5; ¶¶ [0100], [0102], [0104]-[0105]: by selecting selector 132 in a form of a bubble in GUI 400, venue 204 in map 202 is further zoomed-in to cause an indoor map to be presented on the display of user device; e.g., an example graphical user interface 500 containing a first indoor map 502 of venue 204 is displayed after the user selected selector 312 from GUI 400) (Shelby, FIGS. 9-12; ¶¶ [0125], [0128]-[0129], [0133], [0135], and [0137]: after user selected selector 912 in a form of a bubble in GUI 900, venue 804 in map 802 is further zoomed-in to cause a first indoor map 1002 for venue 804 is presented in GUI 1000, which including points of interest 1020, 1030 and 1040 (e.g., terminals, shops, restaurants, restrooms, security check points) arranged according to the floor plan of venue 804;  points of interest may be displayed differently based on e.g., their relative size in comparison to other POIs in the venue 804; after the user selected POI 1020 from a prior GUI 1000, a GUI 1100 containing a zoomed-in view of POI 1020 is displayed, wherein POI 1020 is shown with selector 1128 in a form of bubble for allowing the user to look inside and see an even more detailed inside view of POI 1020; after the user selected selector 1128 in GUI 1100, a GUI 1200 containing indoor map 1202 for POI 1020 (i.e., a sub-map for venue 804) which include additional points of interest 1220 and 1240 ( e.g., gates, shops, restaurants, restrooms, security check points) arranged according to the floor plan of POI 1020).
Cutter in view of AGRAWAL and Jones, and Shelby are analogous art because they are from the same field of endeavor, systems and methods related to providing map features.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Shelby to Cutter in view of AGRAWAL and Jones.  Motivation for doing so would provide drastic improvement over traditional maps/directories (Shelby, ¶ [0011]).
Cutter in view of AGRAWAL, Jones, and Shelby fails to explicitly disclose wherein two images correspond to different scales have different visual effect display manners.
Abramson teaches a system and a method relating to electronic presentation and use of maps (Abramson, ¶ [0003]), wherein two images correspond to different scales have different visual effect display manners (Abramson, FIGS. 3-4; ¶¶ [0074]-[0075]: an "unmagnified view" 30 of the concerned map is displayed in FIG. 3 and a section of a "magnified view" 50 is shown in a circular window 55; a magnified view can include larger "versions" of features, etc., as well as additional detail not included in an associated unmagnified view; FIGS. 5-7; ¶¶ [0078]-[0079] and [0083]-[0085]: the entire "unmagnified view" 30 of the concerned map is displayed on the left side 40 of a browser window; on the right side of the browser window, the part of the magnified view 50 within a circular window 55 that corresponds to the area circumscribed by the magnifier on the unmagnified map 30 is displayed; the magnified view 50 changes in accordance with movement of the position indicator's movement or the dragging of the magnifier 65; the user employs a mouse to move the magnifier by moving the cursor over the magnifier, holding down the mouse button, and moving the mouse to drag the magnifier, or by pointing and clicking at a desired location; the magnifier 65 is implemented by two sprites: one is a yellow circle which gives it visual definition, the other is a circular bitmap given an ink effect called AddPin which adds the pixel colors of the circle to the pixel colors of the area of the map on which it lies; accordingly, the resulting pixel colors are brighter than the colors of the map; i.e., images corresponding to "unmagnified view" 30 and "magnified view" 50 having different visual effect display manners; e.g., "magnified view" 50 displayed within a circular mask 55 has brighter colors of map in "unmagnified view" 30).
Cutter in view of AGRAWAL Jones and Abramson are analogous art because they are from the same field of endeavor, a system and a method relating to electronic presentation and use of maps.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Abramson to Cutter in view of AGRAWAL Jones, and Shelby.  Motivation for doing so would provide improvement in the presentation and ease of use of electronically presented map.

Claims 5 and 15
Cutter in view of AGRAWAL, Jones, Shelby, and Abramson discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein the user feature comprises one or more of following: user basic attribute information, user interest preference information, user historical behavior information, user geographical location information, and user scene information (Cutter, step 302 in FIG. 3; Col. 5, lines 11-33: a current location of the user's electronic device is received from a location determination module) (Cutter, Col. 9, lines 56-61: ranking points of interest based on updates can be selectively applied to users that are at a current location they frequent often; i.e., based on user historical behavior).  

Claims 8 and 18
Cutter in view of AGRAWAL, Jones, Shelby, and Abramson discloses all the elements as stated in Claims 1 and 11 respectively and further discloses when the user selects one of the entities of which the information is displayed, displaying related content of the selected entity through preposition of a small panel and/or a detail page (NOTE: A and/or B indicates that there are three cases of A alone, A and B together, and B alone; see ¶ [0024] of the present invention) (Shelby, FIGS. 2-7; ¶¶ [0100], [0105], [0115], and [0119]-[0120]: the GUI 300 shows a 2D map 202 similar to the one illustrated in FIG. 2 and as the user zooms-in on map 202, the venue 204 becomes a 3D structure; venue 204 now contains selector 312 in a form of bubble, indicating that the user may look inside venue 204 (e.g., via an indoor map for venue 204) by selecting selector 132; looking inside a venue will cause an indoor map to be presented on the display of user device 130 in a detail page; e.g., an example graphical user interface 500 containing a first indoor map 502 of venue 204 after the user selected selector 312 from GUI 300 or GUI 400; FIG. 6 illustrates an example graphical user interface 600 containing a zoomed-in 3D view 602 of indoor map 502 of venue 204 after or while a user performs a zoom-in operation on map 502 on GUI 500, which includes POI category indicator 614 and textual label 616 identify POI 610 as "Tory Burch";  an example graphical user interface 700 containing a representation of POI 610 from GUI 600 after the user selected POI 610 (e.g., by clicking on it in GUI 600); placecard 720 (i.e., preposition of a small panel) associated with POI 610 is presented to the display upon selection of POI 610).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Shelby to Cutter in view of AGRAWAL and Jones.  Motivation for doing so would provide drastic improvement over traditional maps/directories (Shelby, ¶ [0011]).

Claims 9 and 19
Cutter in view of AGRAWAL, Jones, Shelby, and Abramson discloses all the elements as stated in Claims 1 and 11 respectively and further discloses when the user triggers one of the themes in a predetermined manner, displaying entity information subordinate to the trigger theme on the map (Shelby, FIGS. 2-7; ¶¶ [0100], [0105], [0115], and [0119]-[0120]: the GUI 300 shows a 2D map 202 similar to the one illustrated in FIG. 2 and as the user zooms-in on map 202, the venue 204 becomes a 3D structure; venue 204 now contains selector 312 in a form of bubble, indicating that the user may look inside venue 204 (e.g., via an indoor map for venue 204) by selecting selector 132; looking inside a venue will cause an indoor map to be presented on the display of user device 130; e.g., an example graphical user interface 500 containing a first indoor map 502 of venue 204 after the user selected selector 312 from GUI 300 or GUI 400; FIG. 6 illustrates an example graphical user interface 600 containing a zoomed-in 3D view 602 of indoor map 502 of venue 204 after or while a user performs a zoom-in operation on map 502 on GUI 500, which includes POI category indicator 614 and textual label 616 identify POI 610 as "Tory Burch";  an example graphical user interface 700 containing a representation of POI 610 from GUI 600 after the user selected POI 610 (e.g., by clicking on it in GUI 600); placecard 720 associated with POI 610 is presented to the display upon selection of POI 610).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Shelby to Cutter in view of AGRAWAL and Jones.  Motivation for doing so would provide drastic improvement over traditional maps/directories (Shelby, ¶ [0011]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cutter in view of AGRAWAL, Jones, Shelby, and Abramson as applied to Claims 1 and 11 respectively above, and further in view of CHEN (CN 109189944 A, published on 01/11/2019), hereinafter CHEN.

Claims 4 and 14
Cutter in view of AGRAWAL, Jones, Shelby, and Abramson discloses all the elements as stated in Claims 1 and 11 respectively and further disclose acquiring vector representations of the entities in the knowledge graph respectively; and the determining the vector representations corresponding to the historical click themes and the to-be-recommended themes according to the knowledge graph respectively comprising: for each theme in the historical click themes and the to-be-recommended themes, converting the each theme into a vector representation,  (AGRAWAL, ¶¶ [0033], [0143]-[0146], and [0110]: a geographical knowledge graph may provide to a machine learning model, which determines a set of weight values for the interpretation, based on at least one of context data of the device or on a feature of the respective combination of tagging as at least one of category/attribute type, point of interest type, or geographical type; the machine learning model may be trained using click log data to compute a confidence/probability score for each interpretation generated by the interpretation generation process) (AGRAWAL, ¶ [0137]: for the purpose of ranking, each training instance is represented in terms of a vector of size N where each element in the vector represents a feature; the list of feature vectors corresponding to each interpretation of a query is an input to learnt model which in turns returns back confidence/probability scores for each interpretation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of AGRAWAL to Cutter.  Motivation for doing so would improve accuracy, efficiency, and extensibility of suggestions (AGRAWAL, ¶¶ [0084]-[0085]).
Cutter in view of AGRAWAL, Jones, Shelby, and Abramson fails to explicitly disclose adding the vector representation obtained by conversion to a vector representation of an entity belonging to the each theme, to obtain the vector representation corresponding to the each theme.
CHEN teaches a system and a method for spot recommendation system (CHEN, ¶ [0001]), wherein adding the vector representation obtained by conversion to a vector representation of an entity belonging to the each theme, to obtain the vector representation corresponding to the each theme (CHEN, S34 in FIG. 3: ¶¶ [0074]-[0076]: scenic spot entity vector P, attribute vector V, and the attribute value vector Q after normalization are trained; these three vectors in vector space satisfy distance properties of P+V=Q; i.e., the feature vector of entity P adds the vector of attribute V is equal to the feature vector of attribute value Q; the scoring function of vector space mapped and trained by triple are as follows: fv(P,Q) = |P+V-Q|2L1/2; fV indicates scoring function, L1/2 indicates that the scoring function can use L1 schema or L2 schema to perform calculation; the entire formula is meant that the results of adding scenic spot entity vector P and attribute vector Q approach to attribute value vector Q; i.e., the vector of attribute V is adding to the feature vector of entity P belonging to attribute/category/theme V).
Cutter in view of AGRAWAL, Jones, Shelby, and Abramson, and CHEN are analogous art because they are from the same field of endeavor, a system and a method for spot recommendation system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of CHEN to Cutter in view of AGRAWAL, Jones, Shelby, and Abramson.  Motivation for doing so would improve accuracy of spot recommendation and enhance degree of personalization in recommended results and scenic spot experience (CHEN, ¶ [0003]).

Response to Arguments
Applicant’s arguments filed 08/08/2022 with respect to Claims 1, 11, and 20 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HOLDEN et al. (WO 2009/055501 A1, published on 04/30/2009) discloses that the map is overlaid with hundreds of entity information indicator controls 140 in the form of bubbles, and each of the separate information indicator controls 140 is selectable by the user in order to obtain additional information and functionality related to one or more entities represented by the control, such as by moving a cursor over the control (e.g., a "mouseover" event) and/or by clicking a mouse button while the cursor is over the control (HOLDEN, FIG. 1A; ¶ [0024]).  HOLDEN further discloses that at a higher level of zoom (with a smaller geographical area shown), additional detail may be available regarding the entities having corresponding controls 140 shown on the map; and at a lower level of zoom that showed a much larger geographical area, these two controls 140a will instead likely be shown in a substantially overlapping manner (or as a single control 140 that represents both of those entities). (HOLDEN, FIG. 1B; ¶ [0026]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2016/0366545 A1 to Yamasaki et al., published on 12/15/2016, ¶ [0026].